DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed February 11, 2021.
Terminal Disclaimer
3.	The terminal disclaimer filed on February 11, 2021 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
4.	Claims 24-45 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of pipes wherein the pipes can be identified and located and wherein the identification includes passive and active markers, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 24-45 of the present claimed invention. Specifically, prior art fails to teach the claimed at least one pipe comprising a plurality of passive and active markers placed in sections strategically arranged so that said sections comprise independently identical or different material compositions along a surface or embedded in, a length of the pipe, so that the markers form a readable pattern or sequence of patterns readable by at least one reader. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

February 23, 2021